Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,841,701. Although the for example independent claim 1 of the current application combined with dependent claim 2 is an obvious variation of claim 1 U.S. Patent No. 10,841,701.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 9-11, 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ballard (US 2011/0010269A1).
Regarding claim 1, Ballard discloses: A method for generating sounds in a vehicle, comprising:  generating a first type of sound  (reads on engine sound; abstract) via a first channel; and generating remaining sounds (reads on exhaust sound; abstract) via a second channel, wherein the second channel is different than the first channel, and wherein the remaining sounds are different than the first type of sound (fig. 1; paragraphs: 0032; 0043).
Regarding claim 9, Ballard discloses: A sound system of a vehicle, comprising: a first subset of speakers (for e.g., 112, fig. 1; paragraph: 0032);  a  (for e.g., 114, fig. 1; paragraph: 0032); and a controller (audio system 200/202: paragraph 0033, lines 6-11) including instructions stored in non-transitory memory that are executable by a processor for: generating a first type of sound (reads on engine sound; abstract) via a first channel, wherein the first channel has a volume output that is fixed-defined in the sound system(reads on base volume: paragraph: 0044), wherein the first channel comprises the first subset of speakers (for e.g., 112, fig. 1; paragraph: 0032), the first subset of speakers fixed-defined in the sound system (sound system defines front speakers 112); and generating remaining sounds (reads on exhaust sound: abstract) via a second channel (for e.g., 114, fig. 1; paragraph: 0032), wherein the remaining sounds are different than the first type of sound (fig. 1; paragraphs: 0032; 0043).
Regarding claim 14, Ballard discloses: A method for generating sounds in a vehicle, comprising: generating a first type of sound via a first channel (reads on engine sound: abstract), wherein the first channel has a volume output that is fixed-defined (base volume: paragraph: 0044) in an audio system of the vehicle, wherein the first channel is a fixed output channel with a subset of speakers (for e.g., 112, fig. 1; paragraph: 0032) of the first channel being fixed-defined in the audio system (front speaker 112 defined in the system), and wherein the subset of speakers is a portion of a total number of speakers of the vehicle as shown in fig. 1; and generating remaining sounds (reads on exhaust sound: abstract) via a second  wherein the second channel (used for producing exhaust sounds) is different that the first channel (used for producing engine sounds), and wherein the remaining sounds are different that the first type of sound (fig. 1; paragraphs: 0032; 0043).
Regarding claims 3-6, 8, Ballard further discloses: wherein first type of sound is generated at a fixed volume (reads on base volume: paragraph: 0044), wherein the fixed volume is fixed-defined in an audio system of the vehicle (reads on base volume: paragraph: 0044), wherein the first channel outputs the first type of sound (reads on engine sound: abstract) via a first subset of speakers (112, fig. 1), and wherein the second channel outputs the remaining sounds (reads on exhaust sound) via a second subset of speakers (114; paragraph: 0043), wherein the first subset of speakers of the first channel is fixed-defined in an audio system of the vehicle (system defines front speaker 112, fig 1), wherein the first channel is only for generating the first type of sound (reads on engine sound; paragraph: 0043).
Regarding claims 10-11, Ballrad further discloses: wherein the first channel (used for generating engine sound) is only for generating the first type of sound (paragraph: 0043), wherein the remaining sounds are updated via an in-vehicle computing system (fig. 9; paragraph: 0051).
Regarding claims 15-17, Ballard further discloses: wherein the subset of speakers of the first channel is a first subset of speakers (112, fig. 1), and wherein .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballard in view of Kracker et al. (US 2009/0167519A1, hereinafter Kracker).
Ballard differs from claims 2, 13, 20 in that although he discloses first type of sound (engine sound: abstract), he does not specifically disclose: wherein the first type of sound is a turn indicator/hazard warning lights (TI/HWL) sound.
However, However, Kracker discloses: generating TI/HWL sounds through vehicle speakers (paragraphs: 0036; 0039).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballard in view of Hoareau et al. (US 2018/0003518A1, hereinafter Hoareau).
Ballard differs from claim 7 in that he does not specifically disclose: wherein muting and unmuting of the first channel is not controlled via the audio system of the vehicle.
However, Hoareau discloses: wherein muting and unmuting of channel is not controlled via the audio system of the vehicle (paragraph: 0007).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ballard’s system to provide for the following: wherein muting and unmuting of the first channel is not controlled via the audio system of the vehicle as this arrangement would facilitate muting/unmuting audio channel to process audio based on a context of use of the vehicle audio system as taught by Hoareau.
Claims 12, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballard in view of Chun (US PAT: 9,575,743).
Ballrad diifered from claims 12, 18-19 in that it does not specifically disclose: wherein the volume output that is fixed-defined in the sound system and the first subset of speakers that is fixed-defined in the sound system are updated via a new version software release, wherein the volume output that is fixed-define is changed via a new version software release, wherein the subset of speakers of the first channel that is fixed-defined is changed via a new version software release.
However, Chun discloses: a software information storage unit receiving latest version software information transmitted from a software providing server; an update controller receiving a software update request of a vehicle terminal transmitted from the software providing server and performing a software download and update (abstract).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ballard’s system, in light of teachings of Chun, to provide for the following: wherein the volume output that is fixed-defined in the sound system and the first subset of speakers that is fixed-defined in the sound system are updated via a new version software 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651